DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/27/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 08/28/2020.
The Amendments to Claims 1 and 9, filed 5/15/14, are acknowledged and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiderman et al. (2014/0320817), hereinafter Kiderman.
Regarding claims 21 and 29, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject comprising the steps of: providing a system for assessing at least one pair of the semicircular canals of the subject including a head mounted VOG system (10, VOG system) with head tracking sensors (head-mounted sensors) (paragraphs 0047, 0049, and 0059); placing a head mounted VOG system (10, VOG system) with head tracking sensors (18, head position sensors) on the subject whereby the VOG system tracks and records eye movement from the subject (paragraphs 0040, 0042, 0047, and 0073); calibrating the head tracking sensor (18, head position sensors) of the head mounted VOG system (10, VOG system) to the orientation of the subjects canals (paragraph 0058), whereby a transformation matrix can be used to transform movement data to the specific canals (paragraphs 0044-0045); generating at least one head impulse for the subject comprising manual rotation about a specific axis (paragraph 0048); and recording eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040, 0042, and 0047).  Further in claim 29, C) placing the patient in proper orientation to align either the horizontal, RALP or LARP canals in an earth-horizontal plane (paragraphs 0040-0041 and 0087); G) assessing of all six semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044).
Regarding claim 22, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the VOG system is operating at least at 250 FPS (paragraph 0076).
Regarding claim 23, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the head tracking sensors of the VOG system are 6 degrees of freedom sensors. (paragraph 0058 discloses the sensor 18 is preferably a six degree of freedom sensor).
Regarding claim 24, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a calibration laser installed on the VOG system (paragraph 0058 discloses system 10 includes onboard controls 14 for controlling the cameras 12 and illumination sources 14 and other items such as a calibration laser or onboard stimulus).
Regarding claim 25, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, including the step of assessing of at least the vertical semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044).
Regarding claim 26, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, including the step of assessing of all six semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044).
Regarding claim 27, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of placing the patient in proper orientation to align either the RALP or LARP canals in an earth-horizontal plane (CH robotics) (paragraphs 0040-0041, 0058, 0087, and 0099).
Regarding claim 28, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the step of placing the patient in proper orientation to align either the RALP or LARP canals in an earth-horizontal plane includes using of a head mounted goggle laser (CH robotics) (paragraphs 0040-0041, 0058, 0087).
Regarding claim 30, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of calibrating the head tracking sensor of the head mounted VOG system to the orientation of the subjects canals whereby a transformation matrix can be used to transform movement data to the specific canals (paragraphs 0044-0045).
Regarding claim 31, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the VOG system is operating at least at 250 FPS (paragraph 0076) and wherein the head tracking sensors of the VOG system are 6 degrees of freedom sensors (paragraph 0058 discloses the sensor 18 is preferably a six degree of freedom sensor).
Regarding claim 32, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display (22, display) of a positioning guide on a control computer visible to the clinician to assist in placing the patient in proper orientation (paragraphs 0059-0060).
Regarding claim 33, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of reference circles (fixation targets) within the positioning guide representative of the position of select canals (paragraphs 0059-0060).
Regarding claim 34, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including verification that the head impulse for the subject via manual movement is maintained in a proper plane (paragraphs 0044 and 0047-0048).
Regarding claim 35, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the testing is utilized in the assessment of patients with disequilibrium and/or dizziness (paragraph 0134 discloses for patients with CNS disorder; which limits the ability to function).
Regarding claim 36, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of a positioning guide on a control computer visible to the clinician to assist in placing the patient in proper orientation (paragraphs 0044 and 0047-0048).
Regarding claim 37, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of reference circles within the positioning guide representative of the position of select canals (paragraphs 0058-0060).
Regarding claim 38, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including verification that the head impulse for the subject via manual movement is maintained in a proper plane (paragraphs 0044 and 0047-0048).
Regarding claim 39, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the testing is utilized in the assessment of patients with disequilibrium and/or dizziness (paragraph 0134 discloses for patients with CNS disorder; which limits the ability to function).
Regarding claim 40, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of placing the patient in proper orientation to isolate a canal (paragraph 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872